HOUSTON, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals’ opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
We note that in quoting from the loan agreement, the Court of Civil Appeals omitted pertinent language. The phrase “to the extent permitted by applicable law” appears immediately before the words “for environmental consultants” in paragraph 15 of the loan agreement. Austin Apparel, Inc. v. Bank of Prattville, 872 So.2d 158 (Ala.Civ.App.2003). We considered this language in denying the petition for the writ of certiorari.
WRIT DENIED.
MOORE, C.J., and LYONS, JOHNSTONE, and WOODALL, JJ., concur.